DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 21, 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Aris Papasakellariou (US Patent Application Publication 2016/0295561), and further in view of Kwak et al (US Patent Application Publication 2019/0349904). Hereinafter Papasakellariou and Kwak.

Regarding claim 1, Papasakellariou discloses an information transmission method, comprising: 
the eNB configures a parameter to the UE, and schedules transmission to the UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB configures (i.e. determines) a parameter (i.e. information) to be conveyed to a group of UEs); 
sending, through high layer signaling, related information of at least one DCI format, wherein the related information of at least one DCI format comprises: indication information of a DCI format that needs to be detected by the terminals (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends information through RRC signaling (i.e. higher layer signaling) to UE, and parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. indication information of DCI format to be detected by the terminal) for transmission configuration); and
sending, through a physical downlink control channel (PDCCH), the information of the group of terminals using the at least one DCI format (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. information of DCI format to be detected by the terminal) for transmission configuration).
However, Papasakellariou does not explicitly disclose “sending related information of at least one DCI format, wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals;” and “sending, through a group common physical downlink control channel (PDCCH), the information of the group of terminals.”
Kwak discloses “sending related information of at least one DCI format, wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals;” and “sending, through a group common physical downlink control channel (PDCCH), the information of the group of terminals” as the base station generates group common PDCCH, and the group common PDCCH is transmitted for a group of UEs, including a DCI message that indicates at least the slot formation related information (SFI), where the group common PDCCH is transmitted periodically in the time domain, and the one or more potential slots within the period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel (paragraphs [0070], [0075], [0108]). The base station sends DCI message that includes information sending period corresponding to the DCI used, where the sending period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel. 
Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).

Regarding claim 4, Papasakellariou and Kwak disclose the method according to claim 33, but Papasakellariou does not explicitly disclose wherein sending periods of information sent using different DCI formats are different.
Kwak discloses the slot information indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH (paragraph [0108]). The SFI is sent using different DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).

Regarding claim 21, Papasakellariou and Kwak disclose an information transmission device, comprising: 
a memory, used for storing a program instruction (Papasakellariou: the eNB includes a memory, where the controller/processor executes programs and other processes resident in the memory, paragraphs [0059], [0063]); and 
a processor, used for calling the program instruction stored in the memory to perform the method according to claim 1 (Papasakellariou: the eNB includes a controller/processor, where the controller/processor executes programs and other processes resident in the memory, paragraphs [0059], [0063], see rejection of Claim 1).

Regarding claim 31, Papasakellariou and Kwak disclose a non-transitory computer storage medium, wherein the computer storage medium stores a computer executable instruction, and the computer executable instruction is used to enable a computer to perform the method according to claim 1 (Papasakellariou: the eNB includes a controller/processor and a memory, where the controller/processor executes programs and other processes resident in the memory, paragraphs [0059], [0063], see rejection of Claim 1).

Regarding claim 33, Papasakellariou and Kwak disclose the method according to claim 1, but Papasakellariou does not explicitly disclose wherein different types of information of the group of terminals are sent using the at least one downlink control information (DCI) format through the group common PDCCH.
Kwak discloses the slot information indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH (paragraph [0108]). The SFI is sent using different DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).

Regarding claim 35, Papasakellariou and Kwak disclose the device according to claim 21, but Papasakellariou does not explicitly disclose wherein the processor controls a transceiver to send different types of information of the group of terminals using at least one DCI format through the group common PDCCH.
Kwak discloses the slot information indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH (paragraph [0108]). The SFI is sent using different DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).

Regarding claim 37, Papasakellariou and Kwak disclose the device according to claim 35, but Papasakellariou does not explicitly disclose wherein the sending periods of information sent using different DCI formats are different.
Kwak discloses the slot information indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH (paragraph [0108]). The SFI is sent using different DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).

Claims 7, 27, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Aris Papasakellariou (US Patent Application Publication 2016/0295561) in view of Kwak et al (US Patent Application Publication 2019/0349904), and further in view of Li et al (US Patent Application Publication 2013/0242906). Hereinafter Papasakellariou, Kwak and Li.

Regarding claim 7, Papasakellariou discloses an information transmission method, comprising: 
receiving, through high layer signaling, related information of at least one DCI format (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]) and detecting a physical downlink control channel (PDCCH) (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. information of DCI format to be detected by the terminal) for transmission configuration), wherein the related information of at least one DCI format comprises: indication information of a DCI format that needs to be detected by the terminals (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends information through RRC signaling (i.e. higher layer signaling) to UE, and parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. indication information of DCI format to be detected by the terminal) for transmission configuration).
Papasakellariou does not explicitly disclose “detecting a group common physical downlink control channel (PDCCH),” “wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals,” “obtaining information of a group of terminals from the group common PDCCH;” and “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH.”
Kwak discloses “detecting a group common physical downlink control channel (PDCCH),” “wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals,” and “obtaining information of a group of terminals from the group common PDCCH” as the base station generates group common PDCCH, and the group common PDCCH is transmitted for a group of UEs, including a DCI message that indicates at least the slot formation related information (SFI), where the group common PDCCH is transmitted periodically in the time domain, and the one or more potential slots within the period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel (paragraphs [0070], [0075], [0108]). The base station sends DCI message that includes information sending period corresponding to the DCI used, where the sending period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).
However, Papasakellariou and Kwak do not explicitly disclose “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH.”
Li discloses “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH” as different parameters are configured for different DCI formats, where the three DCI formats of which the number of bits is different with each other is grouped together into the same parameter, i.e. DCI format of downlink MIMO and DCI format for uplink MIMO use the same parameter (paragraph [0074]). The parameter (i.e. information) includes DCI formats that are transmitted in other formats other than the first format (i.e. a downlink fallback DCI format is the first DCI format while DCI format of downlink MIMO and DCI format for uplink MIMO are other DCI formats).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou, Kwak and Li before him or her, to incorporate the different DCI formats combined into the same parameters as taught by Li, to improve the modified group common PDCCH that indicates a slot format of the set of combinations for slot formats of Papasakellariou-Kwak for the motivation of increasing the flexibility of base station scheduling (paragraph [0028] of Li).

Regarding claim 27, Papasakellariou discloses an information transmission device, comprising: 
a memory, used for storing a program instruction (the UE includes a memory, where the processor executes other processes and programs resident in the memory, paragraphs [0049], [0053]); and 
a processor, used for calling the program instruction stored in the memory to perform operations based on an obtained program (the UE includes a processor, where the processor executes other processes and programs resident in the memory, paragraphs [0049], [0053]), the operations comprising: 
receiving, through high layer signaling, related information of at least one DCI format (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]) and detecting a physical downlink control channel (PDCCH) (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. information of DCI format to be detected by the terminal) for transmission configuration), wherein the related information of at least one DCI format comprises: indication information of a DCI format that needs to be detected by the terminals (the eNB configures a parameter to the UE, and schedules transmission to UE either dynamically by transmitting a DL DCI format in PDCCH, or semi-statically by RRC signaling, where DCI formats provide other functionalities, such as DCI format 3/3A is used to convey to a group of UEs, paragraphs [0068], [0071], [0108]; the eNB sends information through RRC signaling (i.e. higher layer signaling) to UE, and parameter (i.e. information) with DCI format to be conveyed to a group of UEs (i.e. indication information of DCI format to be detected by the terminal) for transmission configuration).
However, Papasakellariou does not explicitly disclose “detecting a group common physical downlink control channel (PDCCH),” “wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals,” “obtaining information of a group of terminals from the group common PDCCH;” and “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH.”
Kwak discloses “detecting a group common physical downlink control channel (PDCCH),” “wherein the related information of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals,” and “obtaining information of a group of terminals from the group common PDCCH” as the base station generates group common PDCCH, and the group common PDCCH is transmitted for a group of UEs, including a DCI message that indicates at least the slot formation related information (SFI), where the group common PDCCH is transmitted periodically in the time domain, and the one or more potential slots within the period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel (paragraphs [0070], [0075], [0108]). The base station sends DCI message that includes information sending period corresponding to the DCI used, where the sending period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).
However, Papasakellariou and Kwak do not explicitly disclose “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH.”
Li discloses “wherein the information of the group of terminals is sent using at least two DCI format through the group common PDCCH” as different parameters are configured for different DCI formats, where the three DCI formats of which the number of bits is different with each other is grouped together into the same parameter, i.e. DCI format of downlink MIMO and DCI format for uplink MIMO use the same parameter (paragraph [0074]). The parameter (i.e. information) includes DCI formats that are transmitted in other formats other than the first format (i.e. a downlink fallback DCI format is the first DCI format while DCI format of downlink MIMO and DCI format for uplink MIMO are other DCI formats).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou, Kwak and Li before him or Li, to improve the modified group common PDCCH that indicates a slot format of the set of combinations for slot formats of Papasakellariou-Kwak for the motivation of increasing the flexibility of base station scheduling (paragraph [0028] of Li).

Regarding claim 32, Papasakellariou, Kwak and Li disclose a non-transitory computer storage medium, wherein the computer storage medium stores a computer executable instruction, and the computer executable instruction is used to enable a computer to perform the method according to claim 7 (Papasakellariou: the UE includes a processor and a memory, where the processor executes other processes and programs resident in the memory, paragraphs [0049], [0053], see rejection of Claim 7).

Regarding claim 34, Papasakellariou and Kwak disclose the method according to claim 33, but Papasakellariou does not explicitly disclose wherein the information of the group of terminals at least comprises: a slot format indication; the slot format indication is sent using a first DCI format, and information other than the slot format indication is sent using at least one DCI format other than the first DCI format.
Kwak discloses “wherein the information of the group of terminals at least comprises: a slot format indication; the slot format indication is sent using a first DCI format” as the base station generates group common PDCCH, and the group common PDCCH is transmitted for a group of UEs, including a DCI message that indicates at least the slot formation related information (SFI), where the group common PDCCH is transmitted periodically in the time domain, and the one or more potential slots within the period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel (paragraphs [0070], [0075], [0108]). The SFI is sent using first DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).
However, Papasakellariou and Kwak do not explicitly disclose “information other than the slot format indication is sent using at least one DCI format other than the first DCI format.” 
Li discloses different parameters are configured for different DCI formats, where the three DCI formats of which the number of bits is different with each other is grouped together into the same parameter, i.e. DCI format of downlink MIMO and DCI format for uplink MIMO use the same parameter (paragraph [0074]). The parameter (i.e. information) includes DCI formats that are transmitted in other formats other than the first format (i.e. a downlink fallback DCI format is the first DCI format while DCI format of downlink MIMO and DCI format for uplink MIMO are other DCI formats).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou, Kwak and Li before him or her, to incorporate the different DCI formats combined into the same parameters as taught by Li, to improve the modified group common PDCCH that indicates a slot format of the set of Papasakellariou-Kwak for the motivation of increasing the flexibility of base station scheduling (paragraph [0028] of Li).

Regarding claim 36, Papasakellariou and Kwak disclose the device according to claim 35, but Papasakellariou does not explicitly disclose wherein the information of the group of terminals at least comprises: a slot format indication, the slot format indication is sent using a first DCI format, and information other than the slot format indication is sent using at least one DCI format other than the first DCI format.
Kwak discloses “wherein the information of the group of terminals at least comprises: a slot format indication; the slot format indication is sent using a first DCI format” as the base station generates group common PDCCH, and the group common PDCCH is transmitted for a group of UEs, including a DCI message that indicates at least the slot formation related information (SFI), where the group common PDCCH is transmitted periodically in the time domain, and the one or more potential slots within the period is configured via higher layer or via information field in the group common PDCCH itself or via a combination of higher layer message and the common control channel (paragraphs [0070], [0075], [0108]). The SFI is sent using first DCI format.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou and Kwak before him or her, to incorporate the base station generating group common PDCCH that includes DCI message that indicates SFI for a group of UEs as taught by Kwak, to improve the eNB scheduling transmission for the UE of Papasakellariou for the motivation of minimizing or reducing the signaling overhead for group common PDCCH (paragraph [0073] of Kwak).
Papasakellariou and Kwak do not explicitly disclose “information other than the slot format indication is sent using at least one DCI format other than the first DCI format.” 
Li discloses different parameters are configured for different DCI formats, where the three DCI formats of which the number of bits is different with each other is grouped together into the same parameter, i.e. DCI format of downlink MIMO and DCI format for uplink MIMO use the same parameter (paragraph [0074]). The parameter (i.e. information) includes DCI formats that are transmitted in other formats other than the first format (i.e. a downlink fallback DCI format is the first DCI format while DCI format of downlink MIMO and DCI format for uplink MIMO are other DCI formats).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Papasakellariou, Kwak and Li before him or her, to incorporate the different DCI formats combined into the same parameters as taught by Li, to improve the modified group common PDCCH that indicates a slot format of the set of combinations for slot formats of Papasakellariou-Kwak for the motivation of increasing the flexibility of base station scheduling (paragraph [0028] of Li).

Response to Arguments
Applicant’s arguments, see page 6 – 11, filed December 30, 2021, with respect to Claims 1, 4, 7, 21, 27, and 31 – 37 have been fully considered. However, Claims 1, 4, 7, 21, 27, and 31 – 37 are rejected in view of Aris PAPASAKELLARIOU (US Patent Application Publication 2016/0295561). 
In addition, applicants have argued that KWAK and LI do not teach “wherein the related information of at least one DCI format comprises: an information sending period corresponding 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YANG et al – receiving a downlink signal via a downlink interval in a specific frame including the downlink interval, guard interval and uplink interval, where a first type of PDCCH is detected when the configuration information on the specific subframe is given
LEE et al – receiving DCI indicating whether to retransmit an uplink or not, where the DCI is defined to simultaneously transmit whether to retransmit the uplink for each of the plurality of terminals
LIANG et al – the base station transmits DCI format to UE including uplink and downlink information, where the base station sends the DCI format through a PDCCH, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KHALED M KASSIM/Primary Examiner, Art Unit 2468